NOTE: This disposition is non-precedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

INNOVATION DEVELOPMENT ENTERPRISES OF
             AMERICA, INC.,
            Plaintiff-Appellant,

                           v.

                  UNITED STATES,
                  Defendant-Appellee.
                ______________________

                      2014-5070
                ______________________

    Appeal from the United States Court of Federal
Claims in No. 1:11-cv-00217-LJB, Judge Lynn J. Bush.
                 ______________________

               Decided: January 12, 2015
                ______________________

   CHARLES K. CRAIN, of Tulsa, Oklahoma, for plaintiff-
appellant.

    ELIZABETH ANNE SPECK, Trial Attorney, Commercial
Litigation Branch, Civil Division, United States Depart-
ment of Justice, of Washington, DC, for defendant-
appellee. With her on the brief were STUART F. DELERY,
Assistant Attorney General, ROBERT E. KIRSCHMAN, JR.,
Director, and DEBORAH A. BYNUM, Assistant Director. Of
counsel was KATY M. BARTELMA, Trial Attorney.
2                          INNOVATION DEVELOPMENT    v. US



                 ______________________

    Before DYK, O’MALLEY, and TARANTO, Circuit Judges.
O’MALLEY, Circuit Judge.
     Innovation Development Enterprises of America, Inc.
(“IDEA”) appeals the final decision of the United States
Court of Federal Claims (“CFC”) denying its claim for bid
preparation and proposal costs in its entirety. Because
we agree with the CFC that IDEA is not entitled to recov-
er any costs, and that IDEA is, therefore, not a prevailing
party under the Equal Access to Justice Act (“EAJA”), we
affirm.
                     I. BACKGROUND
    The contract award challenged in this suit was for
support services for the Air Force’s Command Man-Day
Allocation Systems (“CMAS”). In the mid-1990’s, an
internal Air Force team, which included Lawrence A.
Crain (“Crain”), developed CMAS. In 1999, the Air Force
hired an outside contractor to further develop CMAS and
provide support services for CMAS. The Air Force select-
ed Harris IT Services Corp. (“Harris”) for the initial
contract. In 2004, Harris also won the second contract for
CMAS services. From 1999 until 2007, Harris subcon-
tracted with IDEA to provide support services. Crain is
the sole proprietor of IDEA.
    After Harris stopped subcontracting with IDEA,
Crain began to explore the notion of IDEA entering bids
for the next CMAS support contract. The Air Force,
however, extended the second CMAS contract with Harris
for six months in a sole-source bridge contract to bridge
the gap between the second CMAS support contract and
another five-year contract. The Air Force did not solicit
any proposals from any other contractors for the sole-
source bridge contract and no other contractor submitted
a proposal.
INNOVATION DEVELOPMENT    v. US                            3



    Crain protested the award of the sole-source bridge
contract with the Air Force and the Government Account-
ability Office. After those protests failed, IDEA filed a bid
protest at the CFC on April 7, 2011. On January 29,
2013, the CFC found that the sole-source bridge contract
was improper and that IDEA had shown that it had been
prejudiced. At that time, the sole-source bridge contract
had already been fully performed and the successor
contract had already been awarded. The CFC, therefore,
denied IDEA’s claims for injunctive relief as moot.
    The CFC did allow IDEA to submit supplemental
briefing as to whether it was entitled to bid preparation
and proposal costs, as well as attorney fees under the
EAJA. On January 17, 2014, the CFC concluded that
IDEA was not entitled to compensation for any of its
claimed costs. Innovation Dev. Enters. Of Am., Inc. v.
United States, 114 Fed. Cl. 213 (2014). The CFC first
found that IDEA did not submit a proposal and did “not
allege that a draft proposal was ever prepared.” Id. at
222. Based on these findings, the CFC explained that: (1)
there is no support in the Federal Acquisition Regulation
for a claim for bid preparation costs when no draft pro-
posal has been prepared and no proposal has been sub-
mitted; (2) although costs may be recovered for unsolicited
proposals, IDEA did not prepare or submit an unsolicited
proposal; and (3) recovery of costs must be based on law,
not equity. The CFC further concluded that, even if IDEA
could recover bid preparation and proposal costs when it
did not draft or submit a proposal, none of its claimed
costs were recoverable under the statute. According to
the CFC, all of IDEA’s claimed activities were directed at
business planning, networking, training, or marketing.
Finally, the CFC found that the hours and rates claimed
were not reasonable, particularly based on the description
of the tasks. Because the hours and the rates were not
reasonable, the CFC concluded that, even if IDEA’s claims
were recoverable, “a significant portion of that claim
4                          INNOVATION DEVELOPMENT   v. US



would be rejected as unreasonable and excessive.” Id. at
225.
    Ultimately, the CFC concluded that, because IDEA
did not obtain monetary or injunctive relief, it was not a
prevailing party entitled to recovery of attorney fees
under the EAJA.
    IDEA timely appealed. Because this is an appeal
from a final decision of the CFC, we have jurisdiction
under 28 U.S.C. § 1295(a)(3) (2012).
                     II. DISCUSSION
    On appeal, IDEA argues that the CFC erroneously
decided that there is “no recovery when no bid was sub-
mitted” and that the “‘act of submitting a bid’ is always
essential. Appellant’s Br. 11–12. IDEA contends that it
should receive “just and proper reimbursement for its pre-
solicitation bid preparation costs” because the Air Force
refused to allow any bids for the sole-source bridge con-
tract. Id. at 13. IDEA further insists that the number of
hours it is requesting for reimbursement is very modest
and there is independent evidence supporting its claims.
Although it never prepared a draft proposal, IDEA insists
that its pre-solicitation actions were recoverable and
reasonable, including: (1) pre-drafting elements to go in
the proposal, including “ABOUT CMAS” and “ABOUT
IDEA” sections; (2) contacts with the contracting office;
and (3) checking for the bid posting online. Joint Appen-
dix (“J.A.”) 68–72. According to IDEA, moreover, the CFC
was wrong in valuing Crain’s labor at $0/hour and that
there were a number of possible acceptable rates the CFC
could have adopted. Finally, IDEA asserts that the CFC
wrongly rejected its claim for attorney fees under the
EAJA because the Air Force clearly broke the law and the
EAJA is designed to protect companies like IDEA.
    The government responds that the burden is on the
protestor to adequately demonstrate reasonable and
INNOVATION DEVELOPMENT   v. US                           5



recoverable costs in a bid protest case. According to the
government, the CFC correctly concluded that IDEA was
not entitled to bid preparation costs because it did not
submit or prepare a proposal. The government contends
that the CFC also correctly concluded that all of IDEA’s
costs were not properly characterized as bid preparation
and proposal costs. Because the CFC is not a court of
equity, the government asserts that CFC correctly found
that there is no basis in law for IDEA’s monetary claims.
According to the government, moreover, the CFC properly
concluded that all of IDEA’s costs are unsupported, not
reasonable, and excessive.       Finally, the government
argues that, based on binding precedent, the CFC proper-
ly rejected IDEA’s EAJA claim.
   We review the CFC’s decisions de novo for errors of
law and for clear error for findings of fact. Ind. Mich.
Power Co. v. United States, 422 F.3d 1369, 1373 (Fed. Cir.
2005).
         A. Bid Preparation and Proposal Costs
    By statute, if a party is successful in a bid protest
case, “the [CFC] may award any relief that the court
considers proper, including declaratory and injunctive
relief except that any monetary relief shall be limited to
bid preparation and proposal costs.”            28 U.S.C.
§ 1491(b)(2) (emphasis added). Although § 1492(b)(2) does
not define bid preparation and proposal costs, courts often
turn to the Federal Acquisition Regulation (“FAR”) provi-
sions for guidance in interpreting the statute. See Coflex-
ip & Servs., Inc. v. United States, 961 F.2d 951, 953 (Fed.
Cir. 1992) (referring to the federal regulations to define
proposal preparation costs).
    The pertinent FAR provision states in relevant part:
“Bid and proposal (B&P) costs means the costs incurred in
preparing, submitting, and supporting bids and proposals
(whether or not solicited) on potential Government or non-
Government contracts.” 48 C.F.R. § 31.205-18(a) (2012).
6                           INNOVATION DEVELOPMENT    v. US



    We agree with the CFC that IDEA is not entitled to
recover any costs because IDEA did not submit or prepare
a bid proposal. 1 The statute clearly limits monetary relief
available to “bid preparation and proposal costs,” 28
U.S.C. § 1491(b)(2). It is undisputed that IDEA never
submitted a proposal, whether solicited or unsolicited.
The CFC further found that IDEA did not even allege that
it prepared a draft proposal. We see no clear error in this
finding. Although IDEA argues that it drafted materials
about CMAS and IDEA that it intended to put in the
proposal, a review of those materials indicates that they
were clearly used in an email to the Air Force before any
bid was posted. See J.A. 68–72.
    IDEA’s equitable argument is unpersuasive because
the plain language of the statute states that “any mone-
tary relief shall be limited to bid preparation and proposal
costs.” 28 U.S.C. § 1491(b)(2) (emphasis added). Fur-
thermore, IDEA’s assertion that the number of hours it
claims is very modest misses the point. Monetary relief,
no matter how “modest,” is not available except for bid
preparation and proposal costs.
     Because we conclude that IDEA cannot recover any
costs when it did not submit or prepare a bid proposal, we
affirm the CFC’s decision to deny IDEA’s claim for costs
in its entirety.
                 B. IDEA’s EAJA Claim
     The EAJA provides that “a court may award fees and
expenses of attorneys . . . to the prevailing party in any
civil action brought by or against the United States or any
agency or any official of the United States acting in his or
her official capacity in any court having jurisdiction of


    1  Because this conclusion is sufficient to affirm the
CFC’s opinion, we decline to address IDEA’s remaining
arguments.
INNOVATION DEVELOPMENT    v. US                           7



such action.” 28 U.S.C. § 2412(b) (emphasis added). In
Farrar v. Hobby, 506 U.S. 103 (1992), the Supreme Court
defined “prevailing party”: “a plaintiff ‘prevails’ when
actual relief on the merits of his claim materially alters
the legal relationship between the parties by modifying
the defendant’s behavior in a way that directly benefits
the plaintiff.” 506 U.S. at 111–12. We have generally
adopted this meaning of prevailing party in “all cases in
which Congress has authorized an award of fees to a
‘prevailing party.’” Singer v. Office of Senate Sergeant at
Arms, 173 F.3d 837 (Fed. Cir. 1999) (quoting Hensley v.
Eckerhart, 461 U.S. 424, 433 (1983)). 2
    In this case, the CFC correctly rejected IDEA’s claim
for EAJA because IDEA was not a prevailing party enti-
tled to recovery of attorney fees. IDEA did not receive an
injunction and recovered no money damages. Therefore,
IDEA did not receive any actual relief that “materially
alters the legal relationship between the parties.” Farrar,
506 U.S. at 111–12.
    Because IDEA is not a prevailing party, we conclude
that the CFC properly denied recovery of attorney’s fees
under 28 U.S.C. § 2412(b).
                     III. CONCLUSION
    For the foregoing reasons, we affirm the decision of
the CFC.
                       AFFIRMED



   2    In Singer, this court concluded that the plaintiff
was not the prevailing party because, despite the finding
that he had a disability, the decision “entitle[d] him to no
benefits beyond the accommodations the [Agency] already
gave him due to his alcoholism, which this court deter-
mined in the preceding discussion to be insufficient to
make him a ‘prevailing party.’” Id. at 842.